Vinje, J.
The evidence established the fact that defendant offered to pay plaintiffs for the tobacco seed at the time they agreed to furnish it, which was some time after the agreement was signed, but that they refused to receive any money because they did not know just how much seed they could furnish him. They would find out and leave it at a grocery store where he could get it, and where he„did get it. He never knew they charged the amount to him on the contract or that they did so as to Mr. Holden. It therefore appears that no consideration moved from plaintiffs to defendant either by way of money or other things of value or of promises at the time the agreement was signed. It is elementary that there must be a consideration, either by way of money or other things of value or by way of promises, to constitute a valid contract.. Hopkins v. Racine M. & W. I. Co. 137 Wis. 583, 119 N. W. 301, and cases cited therein; 6 Ruling Case Law, 686. Here there was neither. The offer of defendant was a mere naked one, not supported by an acceptance on the part of plaintiffs, for they do not agree to receive and pay for the tobacco, nor by any valuable consideration for an option to receive it at the price mentioned. The indorsement of $2.50 for tobacco seed was made some time after the contract was signed and without the knowledge or consent of defendant, and therefore it cannot affect' the validity of the contract.
Appellants rely upon the case of Eastern R. Co. v. Tuteur, 127 Wis. 382, 105 N. W. 1067, to sustain the validity of the agreement. But in that case, while the railroad company did not agree specifically to give all its freight to Promberger to handle, it did specifically agree to *316pay him fox- all he handled, and the court properly held that it impliedly agreed to give him all its freight. Here plaintiffs promise nothing for the option to receive defendant’s crop of tobacco at a certain price per pound. The agreement is a mere naked offer, not founded upon any consideration or reciprocal promises, and is therefore not enforceable.
By the Court. — Judgment affirmed.